Citation Nr: 1300256	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  05-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbosacral spine disability.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1955 to June 1959 and from March 1966 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the RO in Lincoln, Nebraska.  In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

At his video conference hearing on October 24, 2012, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2012).  The appellant has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


